CarletoN Harris, Chief Justice, dissenting. Ark. Stat. Ann. § 48-1314 (Repl. 1964) provides that any applicant or licensee, who feels aggrieved by an order of refusal issued by the Director, “may appeal from such order or decision to the Alcoholic Beverage Control Board by filing a notice of appeal with the said board.” Section 48-1316 sets out that the licensee, “if dissatisfied with the decision of the board, may appeal to the Circuit Court of Pulaski County.” There is nothing in the record to reflect that Mrs. Adams has filed any notice of appeal with the Alcoholic Beverage Control Board, and this litigation has wound up in the Chancery Court, instead of the court provided by statute (Circuit Court of Pulaski County). In other words, appellee had an adequate remedy at law. As early as November 9, 1914, this court pointed out in the case of Wade v. Horner, 115 Ark. 250, 170 S. W. 1005, that the sale of intoxicating liquors is not a matter of right, protected by constitutional guarantees, but is only a privilege, and the General Assembly, in legalizing same, “may impose such restrictions as it deems appropriate. ’ This case was quoted, and the holding reiterated, in Gipson v. Morley, Commissioner of Revenues (1950), 217 Ark. 560, 233 S. W. 2d 79. The General Assembly saw fit to enact the statutes heretofore mentioned, and I think statutory procedure should be followed. I therefore respectfully dissent.